Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 18, 2022. Claims 1-10 are pending. Claims 1, 2 and 7-10 are withdrawn. Claims 3-6 are currently examined for species of caffeic acid for the agent capable of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO). 

Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recite abbreviation “GI” without spelling it out the first time it appears in the claim set.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 3-5 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zemel et al. (US 2016/0279130 A1, published Sep. 29, 2016).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(New Rejection – Necessitated by Amendment) Claims 3-5 are rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Chen et al. (BMC Cancer 2005, 5:158).
These claims, as amended, are drawn to a method of treating a disease associated with extracellular matrix (ECM) accumulation in a patient, the method comprising administering to the patient a therapeutically effective amount of an agent capable of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO), wherein the disease is skin fibrosis or radiation induced fibrosis of the skin, lung or GI. Specifically, the agent can be caffeic acid.

Specifically, Chen teaches that, for lung irradiation, anesthetized mice were restrained in modified Perspex tubes. “[T]he whole thorax was irradiated by 6 MV Xray from a linear accelerator and a 1.5 cm bolus on the surface. Control mice were subjected to sham-irradiation. The mice were divided into four groups: control, CAPE alone, irradiation, irradiation with CAPE treatment. To analyze NF-κB activation and the expression of inflammatory cytokines, 24 mice were irradiated with 20 Gy and sacrificed at the indicated times. For histological examination, 12 mice received 10 Gy irradiation.” Chen further teaches that the mice were injected intraperitoneally with CAPE (10 mg/kg, solubilized in saline containing 20% Tween 20) 30 min before irradiation and once a day for 10 days after irradiation. See e.g. page 2, right column.
Chen teaches effect of CAPE on the radiation-induced expression of proinflammatory cytokines as revealed by RPA and realtime PCR. It teaches that the mRNAs detected were for cytokines involved in acute inflammation and the fibrosis of pneumonitis: TNF-α/β, IL-6, IFN-β/γ, IL-6, IL-10, IL-1α/β, IL12 and MIF. These cytokine mRNAs were barely detectable in control but the levels were elevated after 20 Gy pulmonary irradiation. See e.g. pages 4 and 5. 
Chen teaches that the lung is the major dose-limiting organ for radiotherapy
in thoracic region and radiation pneumonitis is a serious complication of lung cancer treatment by radiotherapy, that late radiation- induced lung damage is characterized by pulmonary fibrosis, which is usually proceeded by fibrosing alveolitis, that the response induced by radiation in vivo is associated with increased expression and activity of inflammatory cytokines, including NF-κB which is believed to play a pivotal role in the induction of cytokine expression in inflammatory response. Chen teaches that the efficacy of CAPE in inhibiting NF-κB activation and proinflammatory production has been demonstrated, that CAPE significantly attenuated bacterial peptidoglycan polysaccharise-induced colitis and reduced the inflammatory cytokine level, and that CAPE treatment reduced the NF-κB activation and attenuated the increase in IL-6 and IL-1β expression in intestine. Chen teaches that the authors found that CAPE treatment
inhibited NF-κB activation and reduced the overexpression of genes involved in the acute inflammatory response including IL-6 and IL-1β, and that because these elevated 
weeks post-irradiation. See para bridging pages 7 and 8.
In conclusion, Chen teaches that the authors have shown CAPE plays an important role in decreasing radiation pneumonitis (which is often characterized by pulmonary fibrosis, which is usually proceeded by fibrosing alveolitis) by inhibiting inflammatory cytokines, at least in part, without causing significant cytotoxicity. Based on this observation, CAPE is a promising adjuvant agent in the radiation treatment of lung cancer. See e.g. page 8, left column.
Accordingly, Chen teaches the concept and practice of administering CAPE as an adjuvant therapeutic agent in the radiation treatment of lung cancer to decrease radiation pneumonitis. Even though Chen uses an animal model instead of subjects suffering lung cancer, it explicitly indicate that CAPE is a promising adjuvant agent in the radiation treatment of lung cancer (which risks causing lung fibrosis). Based on teachings of Chen one of ordinary skill in the art would have found it obvious to continue the studies by administering CAPE to subjects with a disease after thoracic radiation for treating and/or preventing lung fibrosis induced by the radiation.   
Chen is silent on if CAPE is administered in a therapeutically effective amount of an agent capable of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO). 
The specification teaches studies using murine skin fibrosis model created by radiating the hindlimb of C3H/HeJ or B6.12951-Cddnemfe/J mice by X-ray, that for caffeic acid phenethyl ester treatment, 10 mg/kg was given by intraperitoneal injection by a 
The Office does not have the facilities and resources to provide the factual evidence needed to establish that the administration of CAPE in the study of Chen does not result in shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO) as indicated in the instant invention. In the absence of evidence to the contrary, the burden is on the applicant to prove that the method as claimed is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 
Accordingly, claims 3-5 are unpatentable over Chen et al. (BMC Cancer 2005, 5:158).

(New Rejection – Necessitated by Amendment) Claims 3-6 are rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Song et al. (Korean J Physiol －347, December, 2008), as evidenced by Artlett C. M. (J Pathol 2013; 229: 157–167).
Claims 3-5 are described above. Claim 6 specifies that the disease is skin fibrosis.
Song teaches that the study was carried out to investigate the wound healing effect of caffeic acid in skin-incised mice. Caffeic acid showed significant effects on anti-inflammatory activity and wound healing, such as myeloperoxidase activity, lipid peroxidation, phospholipase A2 activity and collagen-like polymer synthesis, in incised-wound tissue. On the other hand, it significantly stimulated collagen-like polymer synthesis in NIH 3T3 fibroblast cells, while inhibited both silica-induced reactive oxygen species generation and melittin-induced arachidonic acid release and PGE2 production in Raw 264.7 cells, and histamine release in RBL 2H3 cells stimulated by melittin or arachidonic acid. Therefore, caffeic acid appears to have a potent antioxidant and anti-inflammatory effect in cell culture system, which may be related to wound healing in skin-incised mice. See Abstract.
Specifically, Song teaches that the animals were anaesthetized with xylazine hydrochloride (2∼5 mg/kg) and ketamine hydrochloride (40∼50 mg/kg). Their backs were shaved and cleaned with polyvidone-iodine. A linear full-thickness incision of 20 mm in length was made on the back of each mouse and sutured with 4/0 atraumatic silk suture under sterile conditions. The animals were randomly divided into two groups of equal number. Caffeic acid was suspended in 1% carboxymethyl cellulose, and further dilutions were made with saline. After incision, caffeic acid (10 mg/kg) was orally administered to the treatment group (n=15), while 1% carboxymethyl cellulose in equal 
Song teaches that the significant effect of caffeic acid on anti-inflammatory activity and wound healing, such as myeloperoxidase activity, lipid peroxidation, PLA2 activity and collagen-like polymer synthesis, was shown in incised-wound tissue. After wounding, several types of cells, such as neutrophils, monocytes and fibroblasts, are recruited to the site of injury to carry out the processes of repair. See e.g. page 346, right column, para 2.  Song teaches that in conclusion, therefore, caffeic acid appears to have antioxidant and anti-inflammatory activity in cell culture system, which may be related to wound healing in skin-incised mice. See e.g. page 347, left column, para 3.
Accordingly, Song teaches a method of improving wound healing by administering Caffeic acid to model animals bearing skin wounds. Song is silent on if the caffeic acid administered in the process treats skin fibrosis. Song is silent on if the caffeic acid is administered in a therapeutically effective amount capable of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO). 
Regarding the issue of treating skin fibrosis, Artlett teaches that wound healing is a normal event and is required for the healing of damaged tissues and requires the deposition of collagen into the tissues, whereas fibrosis is the replacement of normal structural elements of the tissue with excessive accumulation of scar tissue comprised of distorted collagens. IL-1β and IL-18 are required during wound healing and fibrosis 
According to teachings of Artlett, wound healing and skin fibrosis are two opposing processes. In a skin wound, wound healing is a natural normal process while fibrosis is a potential pathological condition happing at the skin wound that might hamper the normal wound healing process. Therefore, one of skill in the art would have reasonably considered that at the same time of promoting wound healing, administration of caffeic acid taught in Song is also effective in inhibiting skin fibrosis, i.e. treating skin fibrosis, which is also desired. 
One might argue that Song does not explicitly teach treating a “disease” of skin fibrosis. Since it is known in the art that the process of skin fibrosis may also happen in wound healing and needs to be inhibited, according to Artlett, one of ordinary skill in the art would have found it obvious to expand the studies of Song to a similar study where apparent skin fibrosis appear to find out if such process can be reversed or inhibited. There is a reasonable expectation of success based on teachings of Song that caffeic acid promote host factors favoring the normal process of wound healing.   
Regarding to the effect of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO), Song teaches that oral administration of caffeic acid (at a dose of 10 
The Office does not have the facilities and resources to provide the factual evidence needed to establish that oral administration of CAPE in the study of Song does not result in shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO) as indicated in the instant invention. In the absence of evidence to the contrary, the burden is on the applicant to prove that the methods as are different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
(Previous Rejection – Withdrawn) Claims 3-5 were rejected under 35 U.S.C. 103 as being unpatentable over Reyes et al. (DRUG DEVELOPMENT RESEARCH 36:125-128 (1995)).
(Previous Rejection – Withdrawn) Claims 3-5 were rejected under 35 U.S.C. 103 as being unpatentable over Anantharaju et al. (Nutrition Journal (2016) 15:99).
The above rejections are withdrawn in view of the amendment filed on Jan. 18, 2022. Applicants’ arguments relating to these rejections are moot.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648